Citation Nr: 1808820	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  14-05 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than November 30, 2007 for the award of dependency benefits for the Veteran's spouse (J.C.).

2.  Entitlement to service connection for a left foot disability other than plantar fasciitis, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for a disability manifested by chronic fatigue (to include chronic fatigue syndrome), to include as secondary to service-connected disabilities.

4.  Entitlement to a greater amount of retroactive VA disability compensation benefits following the award of an increased rating for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to December 1990.

These matters come before the Board of Veterans' Appeals (Board) from May 2010, May 2011, and May 2012 decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.  In the May 2010 decision, the RO awarded dependency benefits for the Veteran's current spouse (J.C.), from May 3, 2010.  In the May 2011 decision, the RO denied service connection for chronic fatigue syndrome and granted an increased (40 percent) rating for hepatitis C, from December 22, 2008.  In the May 2012 decision, the RO denied service connection for a left foot bunion associated with plantar fasciitis.

The Veteran requested a hearing before a Decision Review Officer (DRO) at the RO.  An informal hearing conference with a DRO was conducted in March 2013 in lieu of a formal hearing and a report of that conference is associated with the file.

In October 2014, the agency of original jurisdiction (AOJ) assigned an effective date of November 30, 2007 for the award of dependency benefits for the Veteran's current spouse (J.C.).

Finally, in light of the Veteran's reported symptoms and contentions and to encompass all disorders that are reasonably raised by the record, the Board has characterized the claims of service connection for a left bunion and chronic fatigue syndrome as claims of service connection for a left foot disability other than plantar fasciitis and a disability manifested by chronic fatigue (to include chronic fatigue syndrome).  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms described, and the information submitted or developed in support of the claim).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has a current left foot disability other than plantar fasciitis which is associated with his service-connected bilateral plantar fasciitis.  He also contends that he has a current disability manifested by chronic fatigue (to include chronic fatigue syndrome) which is associated with his service-connected disabilities and/or medications taken for his disabilities (to include hepatitis C).

VA foot and chronic fatigue syndrome examinations were conducted in March 2013.  The examiner who conducted the examinations opined that the Veteran's claimed left foot disability was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service or proximately due to or the result of the Veteran's plantar fasciitis.  The examiner reasoned that there was no evidence of left foot bunions in the Veteran's service treatment records, that his podiatrist noted in March 2009 that bilateral pes planus was the cause of his bunions, that plantar fasciitis does not cause bunions, and that the bunions were more likely related to pes planus.

As for the Veteran's claimed chronic fatigue syndrome, the examiner concluded that the Veteran did not meet the criteria for chronic fatigue syndrome and opined that the Veteran's claimed disability was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service or proximately due to or the result of a service-connected disability.  The examiner explained that there was nothing in the Veteran's service treatment records regarding fatigue, that the last few visits to his hepatologists noted that he was doing well, and that although he did have complaints of fatigue in 2007 and 2008, the fatigue had resolved.  Also, the Veteran reported that he was taking care of his sick wife and this could have been the etiology of his fatigue.

The March 2013 foot opinion is insufficient because it only addresses whether the Veteran's left foot bunions were caused by his service-connected plantar fasciitis. However, service connection may also be granted for a disability that is "aggravated" by a service-connected disability and no opinion was provided as to any possible aggravation.  38 C.F.R. § 3.310(b) (2017).  

In addition, while the March 2013 opinion addresses the Veteran's left foot bunions, he has been diagnosed as having other left foot disabilities other than plantar fasciitis during the claim period, including plantar tendonitis, pes planus, and hallux valgus.  In this regard, the requirement for a current disability is satisfied if there is evidence of the disability at any time since the Veteran's claim of service connection was received (November 2007 in this case), even if the disability is currently in remission or has completely resolved.  McClain v. Nicholson, 21 Vet. App. 319 (2008).  With respect to pes planus in particular, a May 2010 VA podiatry note includes an opinion that the Veteran's "service related disability of flatfeet is the cause of his bunion and the callus associated with his bunion."  Nevertheless, it is unclear as to whether the Veteran's flatfeet (i.e., pes planus) is congenital or acquired.  This determination is necessary because acquired flatfoot is a compensable disability, but congenital flatfoot is not a compensable disability for VA purposes.  See 38 C.F.R. § 4.57 (2017).

The March 2013 fatigue opinion is also insufficient because it primarily addresses whether the Veteran has chronic fatigue syndrome.  His treatment records, however, suggest that he has experienced fatigue associated with both service-connected and non service-connected disabilities and/or medications taken for his disabilities.  It is unclear the extent to which the Veteran's fatigue is merely a symptom of already service-connected disabilities or whether any fatigue is associated with a non service-connected disability.  If any fatigue is associated with a non service-connected disability, an opinion is needed as to the etiology of any such disability.

Moreover, to the extent that the examiner opined that the Veteran's fatigue was not related to service, this opinion is based upon an inaccurate history.  Specifically, although the examiner reasoned that there was nothing in the Veteran's service treatment records regarding fatigue, a July 1986 service treatment record reflects that the Veteran reported a 3 week history of headaches and fatigue.  He was diagnosed as having fatigue which was probably secondary to poor sleep due to anxiety.  Hence, the March 2013 fatigue opinion is based on an inaccurate history and is insufficient.  Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely") (citing Reonal v. Brown, 5 Vet.App. 458, 461 (1993)).

Hence, a remand is necessary to afford the Veteran new VA examinations to assess the nature and etiology of any current left foot disability other than plantar fasciitis and any disability manifested by chronic fatigue.

The Board points out that any decision with respect to the claims of service connection for a left foot disability other than plantar fasciitis and a disability manifested by chronic fatigue may affect the appeals for an earlier effective date for the award of dependency benefits and for a greater amount of retroactive VA compensation benefits.  Hence, the service connection claims are inextricably intertwined with the effective date and retroactive benefit issues on appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, the Board will defer adjudication of the effective date and retroactive benefit matters at this time.

Lastly, updated VA treatment records should be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the file all outstanding VA records of the Veteran's treatment, to specifically include:
(a)  all records contained in the Columbia Vista electronic records system dated since April 2017;

(b)  all records from the VA Medical Center in Richmond, Virginia dated since June 2016; and

(c)  all such relevant records from any other sufficiently identified VA facility.  

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e). 

2.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to assess the nature and etiology of any current left foot disability other than plantar fasciitis.  All indicated tests and studies shall be conducted. 

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should identify any left foot disability other than plantar fasciitis that has been diagnosed since approximately November 2007 (even if the disability is currently in remission or has completely resolved) and answer the following questions:

(a)  Is any flatfoot experienced at any time since approximately November 2007 a congenital condition or an acquired condition (see 38 C.F.R. § 4.57 for guidance as to what constitutes congenital versus acquired flatfoot)?

(b)  Is it at least as likely as not (50 percent probability or more) that any current left foot disability other than plantar fasciitis had its onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's foot problems in service, or is otherwise the result of a disease or injury in service?

(c)  Is it at least as likely as not (50 percent probability or more) that any current left foot disability other than plantar fasciitis was either (i) caused OR (ii) aggravated by the Veteran's service-connected bilateral plantar fasciitis and/or right foot bunion?

In formulating the above opinions, the examiner should specifically acknowledge and comment on any left foot disability other than plantar fasciitis diagnosed since approximately November 2007, all reports of and instances of treatment for foot problems in the Veteran's service treatment records, and the Veteran's reports of foot symptoms in the years since service.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  The absence of evidence of treatment for a specific foot disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion. 

3.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to assess the nature and etiology of any current disability manifested by chronic fatigue (including, but not limited to, chronic fatigue syndrome).  All indicated tests and studies shall be conducted. 

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should identify any disability manifested by chronic fatigue that has been diagnosed since approximately May 2010 (even if the disability is currently in remission or has completely resolved) and answer the following questions:

(a)  Is any fatigue experienced since approximately May 2010 due to an identifiable disability that is separate and distinct from an already service-connected disability?  

(b)  If any current fatigue is related to an identifiable disability that is separate and distinct from an already service-connected disability, is it at least as likely as not (50 percent probability or more) that the current disability had its onset during service, is related to the Veteran's reported fatigue in service, or is otherwise the result of a disease or injury in service?

(c)  If any current fatigue is related to an identifiable disability that is separate and distinct from an already service-connected disability, is it at least as likely as not (50 percent probability or more) that the current disability was either (i) caused OR (ii) aggravated by service-connected disability(ies) (to include any medications taken for service-connected disabilities)?

In formulating the above opinions, the examiner should specifically acknowledge and comment on any disability manifested by fatigue diagnosed or any fatigue experienced since approximately May 2010 (even if the disability is currently in remission or has completely resolved) and the Veteran's reported fatigue in service in July 1986.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  The absence of evidence of treatment for a specific disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion. 

4.  If any benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




